                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MS. VIRGINIA K. PARKER,
      Plaintiff,

        v.                                             CIVIL ACTION NO. 18-CV-2894

TIFFANY N. THOMPSON, et al.,                                                      L D
     Defendants.                                                             (
                                                                                     7 2018
                                        MEMORANDUM                               Rl1 MAN, Clerk
                                                                                      Deo Clerk

JONES, J.                                                                  DECEMBER         f ,2018
        On July 11, 2018, pro se Plaintiff Virginia K. Parker filed this civil action, raising claims

alleging that her daughter and others have stolen her Social Security benefits. (ECF No. 2.) She

also filed a Motion for Leave to Proceed In Forma Pauperis. (ECF No. 1.) By Memorandum

and Order entered on July 19, 2018, the Court granted Parker leave to proceed informapauperis

and dismissed her Complaint. (ECF Nos. 5, 6.) Specifically, the Court noted that the Complaint

failed to comply with Rule 8, that Parker had failed to allege a plausible conspiracy claim

pursuant to 42 U.S.C. § 1983, and that, to the extent Parker was asserting state law tort claims

against the Defendants, the Court appeared to lack jurisdiction over those claims. (ECF No. 5 at

3-4.) The Court provided Parker with an opportunity to amend her complaint within thirty (30)

days.

        More than thirty (30) days passed, and Parker did not file an amended complaint.

Accordingly, by Order entered on August 30, 2018, the Court dismissed this action without

prejudice for failure to prosecute. (ECF No. 8.) On September 5, 2018, the Court received an

Amended Complaint from Parker. (ECF No. 9.) In light of Parker' s pro se status, by

Memorandum and Order entered on September 12, 2018, the Court reopened this case and

vacated the August 30, 2018 Order. (ECF Nos. I 0, 11.) The Court also dismissed the Amended
Complaint, noting that it could not discern whether it had subject matter jurisdiction over this

matter. (ECF No. 10 at 3-4.) The Court provided Parker one final opportunity to amend.

       The Court received Parker' s Second Amended Complaint on October 1, 2018 . The

Second Amended Complaint, however, fails to cure the defects identified in the initial Complaint

and Amended Complaint. Accordingly, for the following reasons, the Court will dismiss the

Second Amended Complaint.

I.     FACTS

       In her Second Amended Complaint, Parker alleges that her daughter, Tiffany Thompson,

was living with her and admitted to stealing Parker' s identity to " relinquish [Parker' s] funds to

the point she would be living on the streets." (Second Am. Comp!. at 1.) 1 Thompson took

Parker' s Social Security card "and other documents and with help of her girlfriends created false

records in order to get [Parker' s] money." (Id. at 2.) Parker contends that "this identity theft was

well established and planned in which a hearing has to be held to determine the truth and reason

why one does this to one." (Id.)

       Parker notified the Social Security Administration that she was not receiving her checks.

(Id.) She was asked to come in for a conference and was "told she has a second account open."

(Id. ) Parker states she never had two accounts with the Administration. (Id.) Marsha Hamilton,

a supervisor, told Parker that she had over $85 ,000.00 directed to the second account. (Id.)

Parker asked for those payments to be stopped, but Hamilton refused. (Id.) She also asked that

"signatures be compared, numbers for account be checked," but this was refused . (Id.) Parker

states that David King from the Department of Labor was "assigned to [her] by Former President

Barack Obama." (Id.) King told her that it looked like she was "being taken advantage of' and


1
 The Court uses the pagination assigned to the Second Amended Complaint by the CM/ECF
docketing system.

                                                  2
said he would send an email and mail a letter. (Id.) Parker, however, has not heard from him.

(Id.) As relief, Parker asks that the Court hold a hearing "to determine the outcome of this matter

that was established by the neglect of Social Security Administration Office the identity theft of

defendant. " (Id.)

II.    STANDARD OF REVIEW

       As noted above, the Court previously granted Parker leave to proceed in forma pauper is.

Accordingly, Second Parker's Amended Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(ii),

which requires the Court to dismiss the Second Amended Complaint if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236 , 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face. " Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). " [M]ere conclusory statements do not suffice." Id. Moreover, " if the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action." Fed. R. Civ. P. 12(h)(3). As Parker is proceeding prose, the Court construes her

allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       The Court has the authority to examine subject matter jurisdiction sua sponte . See Group

Against Smog and Pollution, Inc. v. Shenango, Inc. , 810 F.3d 116, 122 n.6 (3d Cir. 2016)

(explaining that "an objection to subject matter jurisdiction may be raised at any time [and] a

court may raise jurisdictional issues sua sponte"). Parker bears the burden of establishing federal

jurisdiction. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) ("The

burden of establishing federal jurisdiction rests with the party asserting its existence." (citing

                                                  3
DaimlerChrysler Corp. v. Cuna, 547 U.S. 332, 342 n.3 (2006))). As discussed below, the

Second Amended Complaint fails to establish that the Court has subject matter jurisdiction over

this matter.

        Parker does not specifically plead any federal claims in the Second Amended Complaint.

She vaguely suggests that David King and employees of the Social Security Administration

violated her rights by not full y investigating her complaints of identity theft. To the extent

Parker is raising such a claim pursuant to 42 U.S.C. § 1983 , her claim fails , as there is no free-

standing right to a government investigation. Graw v. Fantasky, 68 F. App ' x 378, 383 (3d Cir.

2003) (" [A]n allegation of a failure to investigate, without another recognizable constitutional

right, is not sufficient to sustain a section 1983 claim." (quotations omitted)); see also Boseski v.

N. Arlington Municipality, 621 F. App'x 131 , 135 (3d Cir. 2015) (per curiam) ("Boseski has no

cognizable claim against a government entity for its failure to investigate or bring criminal

charges against another individual."). Accordingly, Parker cannot state a claim based on

authorities ' failure to investigate the theft of her Social Security funds. 2

        It appears that Parker is again attempting to assert state law tort claims for neglect and

identity theft against the Defendants. Because the Court has dismissed any federal claims

brought by Parker, the Court will not exercise supplemental jurisdiction over Parker' s remaining

state law claims. Accordingly, the only independent basis for jurisdiction over any such claims

is 28 U.S.C. § 1332(a), which grants a district court jurisdiction over a case in which "the matter

in controversy exceeds the sum or value of $75 ,000, exclusive of interest and costs, and is

between ... citizens of different States."

        Section l 332(a) requires '" complete diversity between all plaintiffs and all defendants,'

even though only minimal di versity is constitutionally required. This means that, unless there is
2
 The Court does not discern any other bases for a federal claim from the Second Amended
Complaint.
                                               4
some other basis for jurisdiction, 'no plaintiff [may J be a citizen of the same state as any

defendant. "' Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F .3d 99, 104 (3d Cir. 2015) (quoting

Lincoln Prop. Co. v. Roche, 546 U.S. 81 , 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 419 (3d Cir. 2010) (internal footnotes omitted)). Here, it appears that Parker

satisfies the amount in controversy, as she states that over $85,000.00 was diverted to another

account. However, she has not included any allegations about the citizenship of any of the

Defendants. Thus, while Parker would understandably be upset about the situation she describes,

she has again failed to plead that this Court has subject matter jurisdiction over this action

because she has failed to include sufficient allegations to establish the citizenship of the parties

so that the Court can determine that the parties are completely diverse for purposes of§ l 332(a).

IV.     CONCLUSION

        For the foregoing reasons, the Court will dismiss the Second Amended Complaint. To

the extent Parker raises a failure to investigate claim pursuant to 42 U.S.C. § 1983, that claim

will be dismissed with prejudice. Parker's state law claims will be dismissed without prejudice

for lack of subject matter jurisdiction. Because Parker has been given two opportunities to

amend and has not alleged anything that gives rise to a clear basis for a claim over which this

Court has jurisdiction, the Court concludes that further attempts to amend would be futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). An appropriate Order

follows .




                                                  5
